Mr. Justice Barnard,
Associate Justice of the Supreme Court of the District of Columbia (who sat with the court in the hearing of this cause in the absence of Mr. Chief Justice Alvey), delivered the opinion of the Court:
If the prisoner is discharged from custody on the hearing on a writ of habeas corpus, such order or judgment, amounts *429to an. adjudication, and is conclusive in his favor as matter res ad judicata, if he should be again arrested, unless some fact could be shown for holding him which did not exist at the time of his discharge. United States v. Chung Shee, 71 Fed. Rep. 277; 1 Freeman on Judgmts., Sec. 324; Church on Habeas Corpus, Sec. 386.
The case will be deemed res adjudicata as to all points necessarily involved, whether they were actually presented or not. Perry v. McLendon, 62 Ga. 598.
In this case, the petitioner had waived a preliminary examination before the United States commissioner, and thereby, in effect, had admitted the truth of the facts stated in the affidavit, or charge made for his arrest; so the only question to be heard and determined by the said commissioner was the question of the probable sufficiency of such facts to constitute an offense under the statute named, or under any other statute of the United States, or under the common law.
If there was any law violated by the petitioner by reason of the facts stated, it was the duty of the commissioner to admit him to bail, or to commit him to await the consideration of the grand jury. This would follow properly, if it only appeared that there was probable cause for believing him guilty of an offense. Ex parte Jones, 96 Fed. Rep. 200; United States v. Johns, 4 Dallas; 412; Horner v. United States, 143 U. S. 570; Williams v. United States, 168 U. S. 382.
The court will not, on habeas córpus, inquire into the merits of the decision of the committing magistrate, if he has before him any competent legal evidence, tending to incriminate the defendant, on which to exercise his judgment. In re Cortes, 136 U. S. 330; Horner v. United States, 143 U. S. 577.
The object of the Writ of habeas corpus is to ascertain whether or not the prisoner can be legally detained in custody, and if the Government shows sufficient grounds for his detention, he will not be discharged for defects in the original arrest or commitment. Nishimura EJciu v. United States, *430142 U. S. 651; Iasigi v. Van de Carr, 166 U. S. 391; Price v. McCarty, 89 Ned. Rep. 84; Ex parte Wathins, 3 Pet. 201.
The statute (Sec. 752, Revised Statutes United States)says the several justices and judges shall have power to grant writs of habeas corpus, “ for the purpose of an inquiry into the cause of restraint of liberty.”
If there is sufficient cause, the court will not discharge the petitioner, because of errors by the committing magistrate. Ex parte Bollman, 4 Cranch (U. S.) 114; In re Bennett, 2 Cr. C. C. 612.
We think the Supreme Court has announced the correct principle for this and like cases in its opinion in Homer v. United States, 143 U. S. 570, which was an appeal by Horner from an order remanding him to the marshal, on habeas corpus. ' It was there held, that it was not proper for the court to determine, on such writ, whether the scheme stated in the writing in evidence was a lottery or not, as that was the question properly triable by the court wherein the indictment should be found.
The appellant’s case was considered as being in the regular course of criminal adjudication, the United States commissioner having jurisdiction of the subject-matter involved, and of the person of Horner, and the grand jury, it was said, would have like jurisdiction. Whether the facts stated constituted a lottery or not, it was held, is not for the court to determine, in advance, on habeas corpus. If an inferior court or magistrate of the United States has jurisdiction, a superior court of the United States will not interfere by habeas corpus. Ex parte Mason, 105 U. S. 696; Ex parte Carll, 106 U. S. 521; Ex parte Wilson, 114 U. S. 417; Wales v. Whitney, 114 U. S. 564; Ex parte Harding, 120 U. S. 782; Benson v. McMahon, 127 U. S. 457; In re Coy, 127 U. S. 731, 758; In re Cortes, 136 U. S. 330; Stevens v. Fuller, 136 U. S. 468, 477, 478, and cases there cited.
The same reasoning appears in the cases of Be Chapman, 156 U. S. 215; In re Belt, 159 U. S. 95; and Minn v. Brundage, 180 U. S. 499.
*431A commissioner of the Circuit Court of the United States has power under section 1014, Revised .Statutes United States, to arrest and imprison, or bail any offender, for trial before the proper court, for any crime or offense against the United States.
In such case it is made the duty of such officer to return copies of the process as speedily as may be into the clerk’s office of such court, together with the recognizances of the witnesses for their appearance to testify in the case.
By section 1019, Revised Statutes United States, such commissioner is authorized to require better security when a party admitted to bail is about to abscond, or in default' of which, to commit him to prison; and the order for his arrest may be indorsed on the former commitment, or new warrant issued, stating the cause thereof. These sections seem to authorize such commissioners to exercise judicial discretion in the matter of the apprehension of offenders, and in detaining them, in an orderly way, until the grand jury can inquire into the facts of the case; and if their action is within the lines laid down for them, their orders ought to be respected by the courts, in any collateral inquiry. They are not supposed to act in such matters with as much deliberation and certainty as a trial court. There may be nice questions as to guilt, by reason of the facts stated in any given case; or fine questions as to the proper construction of the criminal statutes which are supposed to be violated by the admitted acts of the accused; but in all such cases it would appear to be proper for those questions to be raised in, and decided by, the trial court, in the progress of orderly criminal adjudication, rather than to have them passed upon, in advance on habeas corpus, with such facts only brought- to the attention of the judge at chambers, as were presented to the commissioner to hold to bail. Where no new facts are brought to the attention of the justice, his action on the writ of habeas corpus is in the nature of appellate action; but it is not the purpose of the law that this writ shall be used for an appeal, or writ of error.
If the facts charged might be an offense against any statute, *432the order releasing the petitioner from custody would prevent his prosecution; and hence it becomes an important question to determine just how far the courts should go in reviewing the action of a committing magistrate. There is no doubt but they may go into the merits of the case on habeas corpus, and if the evidence show's the order of commitment to be void, or that an offense could not have been committed, by reason of the undisputed facts, of course the prisoner should be released. Where, however, the magistrate is shown to have acted in good faith, and there is room for a trial court to hold that an offense has been committed by the petitioner, under any law, the order of the magistrate committing to jail for default in giving bail, is a proper and valid judgment, and should not be disregarded in a collateral proceeding.
It may be determined in the progress of this case, should it be investigated by the grand jury, that in order to make out an offense under said section 5418, or section 5479, a technical forgery as known at the common law, must be shown; but still there is room for difference of opinion on that proposition, when the purpose of the said sections, and all their contents, and relative provisions, are considered.
Forgery is briefly defined by some common-law authorities as the “ making, malo animo, of any written instrument for the purpose of fraud and deceit.” 2 East’s Pleas of the Crown, 852. The court uses this language in the case of United States v. Staats, 8 How. 41:
“A genuine instrument containing a false statement of facts, used in support of a claim, the party knowing it to be false, and using it with intent to defraud, presents a case not distinguishable in principle or in turpitude, or in its-mischievous effects, from one in which every part of the in•strument is fabricated; and when the one is as fully within the words of the statute as the other, we may well suppose ■that it was intended to embrace it.”
' However this may be regarded, there is, as it seems to us, probability that the facts stated may constitute an offense under the provisions of section 5440, Revised Statutes Hnited *433States, relating to conspiracy, “ to defraud the United States in any manner or for any purpose.”
It is claimed by appellee that to defraud the United States, must mean to deprive it of money, wrongfully, or of something of money value; and that a falsehood or trick by which its officers are deceived in the matter of selecting those who are to perform work for it, could not be a fraud against the United States. We do not agree to this proposition.
The Civil Service Commission is a legal agency of the United States, created by act of Congress; and through it the President undertakes to find and appoint such persons as may best promote the efficiency of the civil service; and to that end regulations are prescribed by means of which the age, health, character, knowledge, and ability for the branch of service into which he seeks to enter, of each candidate, may be fully ascertained.
If falsehoods are imposed upon the persons charged with the duty of ascertaining these qualifications, and made to take the place of facts, then the United States is defrauded, is deprived by deceit of the knowledge justly due to its officers in the proper discharge of its business, and it is thereby liable to obtain a less efficient employee.
We think the trial court may properly hold that the appellee’s alleged conduct, in co-operation with the candidate in this case, in making a false statement as to her past experience, constitutes an offense under this section 5440; and that such attempt at deception, if successfully carried out, would defraud the United States, within the meaning of the law. United States v. Bunting, 82 Fed. Pep. 883.
We do not wish to be understood, however, as laying down any rule of action, or method of construction, by which the trial court should feel bound; but what we decide is, that in our judgment, the facts presented to the United States commissioner, by the affidavit filed in this case, were of such a character as to justify his order, holding the accused to-bail, to await the action of the grand jury; and if an indictment should be found, then all the questions sought to be raised on this Habeas corpus proceeding could -be properly *434raised in the further progress of the cause iu the trial court, and the judgment of that court would be subject to review on appeal, if errors were committed.
It follows from these views, that the order discharging the appellee from custody, must be reversed, and the cause remanded with directions to dismiss the writ of habeas corpus.